ATTORNEY GENERAL HENRY HAS ASKED THAT I REVIEW AND MAKE AN APPROPRIATE RESPONSE TO YOUR RECENT REQUEST FOR AN OPINION OF THE ATTORNEY GENERAL. IT DOES NOT APPEAR THAT IT IS EITHER NECESSARY OR APPROPRIATE THAT AN OFFICIAL, PUBLISHED RESPONSE BE PROVIDED DUE TO THE FACT THAT, RELATIVE TO YOUR QUESTION, THE PROVISIONS OF THE STATE ARCHITECTURAL ACT 59 O.S. 46.1 [59-46.1] (1986), ET SEQ., ARE CLEAR AND UNAMBIGUOUS AND THEREFORE DO NOT REQUIRE THE FORMALITY OF AN OFFICIAL OPINION. YOUR INQUIRY WAS WHETHER THE STATE ARCHITECTURAL ACT REQUIRES CONSTRUCTION OBSERVATION ON BUILDING TYPES DEFINED IN 59 O.S. 46.3 [59-46.3](C). CONSTRUCTION OBSERVATION IS MENTIONED IN 59 O.S. 46.3 [59-46.3](A)(3) (1986) BUT IS MERELY ONE OF THREE DEFINITIONAL SUBSECTIONS OF SECTION A WHICH DEFINES "ARCHITECT". NEITHER SECTION 46.3(A)(3) NOR ANY OTHER SECTION OF THE ACT REQUIRES CONSTRUCTION OBSERVATION OF BUILDING TYPES AS DEFINED IN 59 O.S. 46.3 [59-46.3](C).  I HOPE THAT YOU FIND THIS RESPONSE DISPOSITIVE OF THE QUESTION PRESENTED FOR OUR ANALYSIS. I ENCOURAGE YOU TO CALL ME IF YOU HAVE ANY DIFFICULTY WITH THE VIEWS EXPRESSED HEREIN OR ANY FURTHER QUESTIONS REGARDING THIS MATTER.  (DOUGLAS B. ALLEN)